Citation Nr: 0913346	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO. 04-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for tinea 
cruris, effective July 29, 2001 to February 12, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A.  Beach, Counsel




INTRODUCTION

The Veteran served on active duty from June 1996 to July 
2001.

In July 2002, the RO granted entitlement to service 
connection for tinea cruris and assigned a noncompensable 
evaluation, effective July 29, 2001.  The Veteran disagreed 
with that rating, and this appeal ensued.

In July 2007, the Board of Veterans' Appeals (Board) granted 
the Veteran a 30 percent rating for tinea cruris, effective 
February 13, 2007.  The Board, however, remanded the question 
what evaluation was warranted for tinea cruris from July 29, 
2001 through February 12, 2007.  Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the initial 
noncompensable rating.  Thereafter, the case was returned to 
the Board for further appellate action.


FINDING OF FACT

From July 29, 2001 through February 12, 2007, the Veteran's 
service-connected tinea cruris was productive of slight, if 
any, exfoliation, exudation, or itching, on a nonexposed 
surface or small area.


CONCLUSION OF LAW

For the period from July 29, 2001 through February 12, 2007, 
the criteria for an initial compensable rating for tinea 
cruris were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 and Supp.2008); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.118, Diagnostic Code 7806 (2001); 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As service connection, an initial rating, and an effective 
date have been assigned for the disorders at issue, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
The decision of the United States Court of Appeals for 
Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  Consequently, there is 
no need to discuss whether VA met the Vazquez-Flores 
standard.

Following notice to the Veteran, the RO fulfilled its duty to 
assist the Veteran in obtaining identified and available 
evidence needed to substantiate his claim.  The RO obtained 
the veteran's service treatment records, as well as those 
from Dedham Medical Associates, Inc.  VA examined the Veteran 
to determine the extent of impairment due to his service-
connected skin disability.  Moreover, VA offered the Veteran 
an opportunity to present relevant evidence and testimony at 
a hearing on appeal; however, he declined that offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding information which could 
used to support his appeal; and there is no evidence of any 
VA error in notifying or assisting the Veteran that could 
result in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Under such 
circumstances, further development would unnecessarily impose 
additional burdens upon the Board with no possibility of any 
benefit flowing to the Veteran.  Accordingly, such 
development is not warranted.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991). Therefore, the Board will proceed 
to the merits of the appeal.



Analysis

The Veteran contends that the noncompensable rating for tinea 
cruris does not adequately reflect the level of impairment 
due to that disorder.  Therefore, he maintains that an 
increased rating is warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against those claim.  
Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  

When the Veteran filed his claim of entitlement to service 
connection, there was no diagnostic code dedicated to rating 
tinea cruris.  Accordingly, after service connection was 
granted it was rated by analogy to eczema.  38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Codes 7806, 7813.  That Code 
provided a noncompensable evaluation for eczema with slight, 
if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent rating was 
warranted if there was exfoliation, exudation, or itching, 
involving an exposed surface or extensive area.  

During the pendency of the Veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders.  
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Those changes 
became effective on August 30, 2002, and the Board notified 
the Veteran and provided him with the text of those changes.  

Under the revised regulations, tinea cruris is rated as 
dermatitis or scars, depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  A 
noncompensable rating is warranted for dermatitis when less 
than 5 percent of the entire body or less than 50 percent of 
exposed areas are affected, and; no more than topical therapy 
has been required during the previous 12-month period.  A 
10 percent rating is warranted when at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or; when intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs, are 
required for a total duration of less than six weeks during 
the previous 12-month period.  

Under the revised regulations, scars other than those on the 
head, face, or neck are rated under 38 C.F.R. § 4.118, 
Diagnostic Code's 7801, 7802, 7803, 7804, or 7805.  

Scars that are deep or that cause limited motion warrant a 
10 percent rating for an area or areas exceeding 6 square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for scars that are 
superficial and that do not cause limited motion, provided 
that they cover an area or areas of 144 square inches 
(929 sq. cm.) or greater.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (2).  

A 10 percent rating is also warranted for scars which are 
superficial and unstable.  38 C.F.R.  § 4.118, Diagnostic 
Code 7803.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  

A 10 percent rating is also warranted for a superficial scar 
which is painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App.  589, 594 (1991).  Where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, a 
Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Cf.  Fenderson v.  West, 12 Vet. App. 
119 (1999) (When service connection is granted and an initial 
rating award is at issue (as in this case with respect to 
radiculopathy of the left lower extremity) separate ratings 
can be assigned for separate periods from the time service 
connection became effective.).  The following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

In November 2001, the Veteran was examined by VA to determine 
the nature and extent of his claimed skin disability.  He 
reported a history of a constant generalized body rash which 
itched intermittently and had been resistant to medication.  
Although the examination revealed a tinea rash, it affected 
his upper extremities only and was very mild in degree.  

In August 2003, the Veteran was treated by Dedham Medical 
Associates, Inc.  He reported a long history of a recurrent 
rash on his back and arms with pain, bleeding, and some 
itching.  On examination, there were scaling patches on his 
lower back, and a potassium hydroxide test was positive.  The 
diagnosis was tinea versicolor for which he was prescribed 
medicated shampoo.

The reported history of a painful, bleeding, itching 
generalized body rash notwithstanding, the foregoing evidence 
shows that July 29, 2001 through February 12, 2007, the rash 
was confined to a relatively small area.  Although the 
Veteran complained of associated pain, bleeding, and itching, 
the evidence was negative for any objective evidence of 
associated exfoliation, exudation, or itching.  Moreover, 
there was no objective evidence of scarring or associated 
tenderness, instability, or limitation of function of any 
affected part.  Finally, there was no evidence that the 
Veteran required constant or near-constant systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, 
during the time frame in question.  As such, the 
manifestations more nearly approximated the criteria for the 
noncompensable rating under the old and new criteria.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  Accordingly, an 
initial compensable rating was not warranted for the period 
from July 29, 2001 through February 12, 2007.  

Additional Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
Veteran's service-connected skin disorder.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating that disability.  
38 C.F.R. § 3.321(b)(1) (2008).  Rather, the record shows 
that the manifestations of that disability are those 
contemplated by the regular schedular standards.  It must be 
emphasized that the disability ratings are not job specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent competent evidence to the contrary, the Board finds no 
reason for further action under 38 C.F.R. § 3.321(b)(1).  

The Board also considered the doctrine of reasonable doubt.  
However, that doctrine is only invoked where there is an 
approximate balance of evidence which neither proves nor 
disproves the claim. In this case, the preponderance of the 
evidence is against the Veteran's claim. Therefore, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to an initial compensable rating for tinea 
cruris, effective July 29, 2001 to February 12, 2007, is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


